DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-30 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted are being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-7, 9-13, and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/2021. 
Examiner’s Note: Claim 27-30 is drawn to subsets of poses only [see publication ¶ 23 for subsets of poses] and not rows as data/pixels as selected in species C [see publication ¶ 24 for rows of data].

Claim Objections
Claim 8 is objected to because of the following informalities:  Wherein the claims state “at least one sensor having a plurality of rows of image data” is oddly worded. Sensors normally 
Claims 14, 19, and 23 are objected to by similar rationale of claim 8 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 14-26 is rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10012504. Although the claims at issue are not identical, they are not patentably distinct from each other because they are a system and method for the same invention.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-18 allowed.
Claims 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason for Allowability
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Raman (US 20130335562), taken alone or in combination, does not teach the claimed invention.

While it is well known in the art for aided navigation to use multiple sensors better defined sense of environment, prior art does not teach a system that utilizes vision aided navigation with inertial measurements utilizing specific time measurements criteria with such specific senor acquisition of image shutter roll and reading as described in the invention for purposes of extrapolation from the navigation data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20130335562 (“Raman”) in further view of US 8695682 (“Tang”).

As per claim 1 Raman discloses a vision-aided inertial navigation system (VINS) comprising [¶ 7 VINS, Fig. 4]:
an image source configured to produce image data at a first set of time instances along a trajectory within a three-dimensional (3D) environment (Augmented reality), wherein the image data captures feature observations within the 3D environment at each of the first set of time instances [¶ 4  pose is estimated… at every frame and statistical models are used, ¶ 7 VINS, ¶ 23 detected at marked times, Fig. 2];
[¶ 23 set of image Ct1 and Ct2 -and inertial Gt--1- and Gt-2-, Fig. 2-3-]; and 
a processing unit comprising an estimator configured to process the IMU data and the image data to compute state estimates for poses of the IMU at each of the first set of time instances and poses of the image source at each of the second set of time instances along the trajectory, wherein the estimator is configured to compute each of the poses for the image source as an extrapolation from a subset of the poses for the IMU along the trajectory [¶ 23 The VINS module 116 combines the results from the pose C(t2) from the vision based pose module 112 and the pose G(t1,t2)*C(t1) resulting from the INS module 114, e.g., using an Extended Kalman filter to produce a final pose; which may be performed by the INS module 114 or the VINS module 116, the result is ideally the same as the second pose Ct-2-].
Raman is not explicit to a second set of time instances that is misaligned in time with the first set of time instances.
Tang discloses a second set of time instances that is misaligned in time with the first set of time instances [4;14-29 based on a pose estimate… propagated forward to a time corresponding to the latest available pose estimate]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Raman to include the teachings of Tang for purposes of integrating different data for estimating data trends for purposes of more reliable estimations by utilizing multiple sensors that can compensate for possible errors of just one sensor.

Claims 19, 21-23, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US 8467612 (“Susca”) in further view US 20130335562 (“Raman”).

As per claim 19 Susca discloses further a system comprising: 
an image source configured to produce image data that captures feature observations along a trajectory within a three-dimensional (3D) environment, wherein the image source comprises a sensor having a plurality of rows of image data [1;34-41 identify line features in a 3D image, Fig. 2], and wherein the sensor is configured to read the image data row-by-row so that each of the rows of image data corresponds to a different one of a set of time instances along the trajectory [1; 38-46 compares the line features in multiple images, 2;6-11 corresponding line features from a plurality of images recorded by a system at particular intervals of time (an interval of time is understood as a set of time instances, Fig. 1]; 
a motion sensor configured to produce motion data for the system along the trajectory [2;43-45 IMU… for estimating motion of the system]; and 
a processing unit comprising an estimator configured to process the motion data and the image data to compute state estimates for scans captured of the motion sensor at each of the set of time instances corresponding to the different rows of image data [3;41-45 scans refer to at least… plurality of line, 4;25-29 image scans A1 and A2 taken at T1 and T2, 4;35 line features are determined, Fig. 2A].
Susca is not explicit to poses however Raman discloses poses [¶ 4  pose is estimated… at every frame and statistical models are used, ¶ 7 VINS, ¶ 23 detected at marked times, Fig. 2]. 


As per claim 23 Susca discloses further a system comprising: 
an image source configured to produce image data that captures feature observations along a trajectory within a three-dimensional (3D) environment, wherein the image source comprises a sensor having a plurality of rows of image data [1;34-41 identify line features in a 3D image, Fig. 2], and wherein the sensor is configured to read the image data row-by-row so that each of the rows of image data corresponds to a different one of a set of time instances along the trajectory [1; 38-46 compares the line features in multiple images, 2;6-11 corresponding line features from a plurality of images recorded by a system at particular intervals of time (an interval of time is understood as a set of time instances, Fig. 1]; and 
a processing unit comprising an estimator configured to process the image data to compute state estimates for scans of the image source at each time instance of the set of time instances corresponding to each row of the different rows of image data [3;41-45 scans refer to at least… plurality of line, 4;25-29 image scans A1 and A2 taken at T1 and T2, 4;35 line features are determined, Fig. 2A].
Susca is not explicit to poses however Raman discloses poses [¶ 4  pose is estimated… at every frame and statistical models are used, ¶ 7 VINS, ¶ 23 detected at marked times, Fig. 2]. 


As per claims 21 and 25 Susca is not explicit to however Raman discloses further wherein the estimator is configured to compute the state estimates for the poses of the motion sensor as an extrapolation from a subset of the poses of the motion sensor [¶ 23 The VINS module 116 combines the results from the pose C(t2) from the vision based pose module 112 and the pose G(t1,t2)*C(t1) resulting from the INS module 114, e.g., using an Extended Kalman filter to produce a final pose; which may be performed by the INS module 114 or the VINS module 116, the result is ideally the same as the second pose Ct-2-].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify Susca to include the teachings of Raman for using particular sensor techniques with different sensor to generate similar navigation data estimating motions for purposes of more adaptable estimation systems for greater system versatility.

As per claim 22 and 26 Susca discloses further wherein the VINS is integrated within a computing device, a tablet computer, a mobile device, a mobile phone or a robot computing [8;51-54 performed on computing hardware].

	Additional Art to Consider
Pat. No. 9031809 titled, Method and apparatus for generating three-dimensional pose using multi-modal sensor fusion, (“Kumar”) describes an apparatus for generating 3D pose using .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662   
                                                                                                                                                                                         
/TUAN C TO/Primary Examiner, Art Unit 3662